Adams, J.
The plaintiff in his argument in this court disclaims the right to recover of the defendant as clerk. If then the defendant became liable, he became so simply as an individual, and as any other person would if he had made the certificate with the knowledge that the stay-bond would be approved upon the strength of it.
Whether there was any consideration for making the certificate, and if so whether it was such as to render the defendant liable to the plaintiff are questions discussed at considerable length by counsel, but we think that they are not necessary to be considered in the determination of this case.
The plaintiff’s ground of complaint is that the signature purporting to be Stewart’s is not genuine. Did the defendant certify that it was? If not, he is not liable. It is claimed by plaintiff that the defendant certified that Stewart’s name was signed as surety, and it is argued that if Stewart’s signature is not genuine his name could not be signed as surety.
It would be true of course that, if the signature was forged, Stewart would not be surety, but it does not follow that his name might not be signed as such.
*189If the defendant is liable it is because the clerk of the District court of Polk county had a right to infer that the de. fendant intended to certify to the genuineness of Stewart’s signature. Whether he did so intend must be determined from the whole instrument. In examining it, it is easy to see that the point about which the defendant’s attention was occupied was Stewart’s responsibility. What he says in regard to Stewart’s name appearing to the bond, seems to be said, by way of assumption from the form of the bond. In form, Stewart’s name did appear to the bond as surety. We think that the defendant’s statement should be taken in that sense. What he says on that point is more in the nature of a recital than as a part of the certificate. Had he undertaken to certify to the genuineness of the signature it is not probable that he would have done it in that way.
The clerk of the District Court of Polk county gave, perhaps, more force than he ought to give to the words in question, by assuming that the defendant knew Stewart and was acquainted with his signature. But the defendant says nothing in the certificate in regard to his acquaintance with Stewart, or even in regard to Stewart’s responsibility, except as it appeared from the record. So, too, in the words in question, we think he intended to state nothing except what appeared from the bond. In our opinion the Circuit Court erred in overruling the demurrer.
Reversed.